3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed July 20, 2022. Claims 1-13 are pending. New claims 12-13 have been added. Claims 1, 6 & 10-11 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griego et al. (US 2006/0064039) (“Griego” hereinafter).
In regards to Claim 1, Griego discloses an airway sizing apparatus 1 for determining a cross-sectional length of an airway of a subject (see at least par 0021), the airway sizing apparatus 1 comprising: 
a guide rod assembly (30, 130) including one or more control members (35, 135) (see at least fig. 1 and par 0047) and a distal scale 55a (see at fig. 8 and par 0063 & 0067); and,
a collar assembly (10, 10a, 110) including a plurality of wires (14, 115, 115c) radially distributed in a non-overlapping arrangement around the guide rod assembly (30, 130), the plurality of wires (14, 115, 115c) configured to radially expand and contract independently with activation of the one or more control members (35, 135) (see at least figs. 1, 8 & 10-11 and par 0054 & 0057 & 0065-0067). 
Griego discloses an airway sizing apparatus, as described above, that fails to explicitly teach an airway sizing apparatus wherein the collar assembly includes a collar indicator member that moves linearly on the distal scale to indicate the cross-sectional length of the airway.
However, in another embodiment, Griego teaches that it is known to provide an airway sizing apparatus wherein the collar assembly (10) includes a collar indicator member (21a, 21b) that moves linearly on the proximal scale (57b, 57c) to indicate the cross-sectional length of the airway (see at least figs. 6-7 and par 0062 thereof).  
Since Griego teaches that the collar indicator member 50 may be located proximate the proximal handle 20 (see at least figs. 6-7 and par 062 thereof) but may also be located anywhere along the guide rod assembly 30 or proximate the collar assembly 10a (see fig. 8 and par 0063 thereof) and that the invention may be used with any other exemplary embodiments (see at least par 0075 thereof), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the airway sizing apparatus of Griego as shown in fig. 8 thereof wherein the collar assembly includes a collar indicator member that moves linearly on the distal scale to indicate the cross-sectional length of the airway as shown in figs. 6-7 thereof since such a modification would amount to a simple substitution of one known element (i.e. the indicator as shown in fig. 8 of Griego) for another (i.e. the indicator as shown in figs. 6-7 of Griego) to obtain predictable results such as displaying the measured value of the lumen (see at least par 0062 of Gregio)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to Claim 5, while Griego discloses an embodiment of an airway sizing apparatus 1 comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member (21a, 21b) to indicate the cross-sectional length of the airway on the proximal scale (see at least figs. 6-7 and par 0062), Griego discloses the airway sizing apparatus of claim 1 that fails to explicitly teach an airway sizing apparatus further comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member to indicate the cross-sectional length of the airway on the proximal scale. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway sizing apparatus of Griego as shown in fig. 8 thereof further comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member to indicate the cross-sectional length of the airway on the proximal scale as shown in figs. 6-7 thereof in order to indicate the measured lumen dimension to the user via the handle as well as via visualization by a suitable imaging device, such as, for example, an endoscope, colonoscope or sigmoidoscope. 
In regards to Claim 6, Griego discloses the airway sizing apparatus of claim 1 further comprising: wherein the one or more wires (115, 115c) forming a spherical shape when the one or more control members 135 are retracted towards a proximal end of the guide rod assembly 130 (see at least figs. 12 & 15 and par 0068 & 0077).
In regards to claim 12, Griego discloses the airway sizing apparatus of claim 1, that fails to explicitly an apparatus wherein each wire of the plurality of wires includes a cross-sectional shape selected from the following group of shapes: flat; spherical; egg shaped; cone shaped; pyramid shaped; pentagon shaped; diamond shaped; and kite shaped. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Griego of Griego wherein each wire of the plurality of wires includes a cross-sectional shape selected from the following group of shapes: flat; spherical; egg shaped; cone shaped; pyramid shaped; pentagon shaped; diamond shaped; and kite shaped as claimed the device of Griego would not operate differently and would function appropriately having the claimed cross-sectional shape selected from the following group of shapes: flat; spherical; egg shaped; cone shaped; pyramid shaped; pentagon shaped; diamond shaped; and kite shaped. Further, applicant places no criticality on the range claimed, indicating simply that the wires “may” have a cross-sectional shape selected from the following group of shapes: flat; spherical; egg shaped; cone shaped; pyramid shaped; pentagon shaped; diamond shaped; and kite shaped (see specification par 0022).
In regards to claim 13, Griego discloses the airway sizing apparatus of claim 1, further comprising a seal area indicator (i.e., portion of the plurality of wires (14, 115, 115c)  that bulges out the most) to indicate sealing location of a valve (see at least figs. 1, 8 & 11).
Claims 2, 8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griego (‘039) in view of Pigott (US 2013/0066346).
In regards to Claim 2, Griego discloses the airway sizing apparatus of claim 1  that fails to explicitly teach an airway sizing apparatus further comprising: the one or more control members including a locking member configured to allow the collar assembly to only radially expand and remain in a radially expanded position until the locking member is unlocked. However, Pigott teaches that it is known to provide a sizing apparatus further comprising: the one or more control members (25, 40) including a locking member 27 configured to allow the collar assembly 32 to only radially expand and remain in a radially expanded position until the locking member 27 is unlocked (see at least figs. 1-2 & 5-6 and par 0027 & 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway sizing apparatus of Griego further comprising: the one or more control members including a locking member configured to allow the collar assembly to only radially expand and remain in a radially expanded position until the locking member is unlocked as taught by Pigott since such a modification would amount to applying a known technique (i.e. as taught by Pigott) to a known device (i.e. as taught by Griego) ready for improvement to achieve a predictable result such as temporarily securing the control member in a desired position (see at least par 0027 of Pigott)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to Claim 8, while Griego discloses an embodiment of an airway sizing apparatus 1 comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member (21a, 21b) to indicate the cross-sectional length of the airway on the proximal scale (see at least figs. 6-7 and par 0062), Griego as modified by Pigott discloses the airway sizing apparatus of claim 2 that fails to explicitly teach an airway sizing apparatus further comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member to indicate the cross-sectional length of the airway on the proximal scale. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway sizing apparatus of Griego as modified by Pigott as shown at fig. 8 Griego further comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member to indicate the cross-sectional length of the airway on the proximal scale as shown in figs. 6-7 thereof in order to indicate the measured lumen dimension to the user via the handle as well as via visualization by a suitable imaging device, such as, for example, an endoscope, colonoscope or sigmoidoscope. 
In regards to Claim 10, Griego discloses the airway sizing apparatus of claim 2 further comprising: wherein the plurality of wires (115, 115c) forming a spherical shape when the one or more control members 135 are retracted towards a proximal end of the guide rod assembly 130 (see at least figs. 12 & 15 and par 0068 & 0077).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griego (‘039) in view of Rudko et al. (US 2004/0237321) (“Rudko” hereinafter).
Griego discloses the airway sizing apparatus of claim 1 that fails to explicitly teach an airway sizing apparatus further comprising: a transducer disposed near a distal end of the guide rod assembly, the transducer configured to produce an electronic signal corresponding to a position of the collar indicator member which is correlated to the cross-sectional length of the airway and communicate the position to a graphical user interface disposed outside the subject.  
However, Rudko teaches that it is known to provide a body lumen sizing apparatus further comprising: a transducer 60 configured to produce an electronic signal corresponding to a position of the collar indicator member which is correlated to the cross-sectional length of the airway and communicate the position to a graphical user interface 62 disposed outside the subject (see at least figs. 4-7 and par 0013-0015, 0018 & 0033-0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway sizing apparatus of Griego further comprising a transducer, as taught by Rudko, disposed near a distal end of the guide rod assembly as taught by Griego, the transducer configured to produce an electronic signal corresponding to a position of the collar indicator member which is correlated to the cross-sectional length of the airway and communicate the position to a graphical user interface disposed outside the subject as taught by Rudko in order to provide a distal end transducer to measure the inside dimension of the airway. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griego (‘039) in view of Juravic et al. (US 2013/0053863) (“Juravic” hereinafter).
Griego discloses the airway sizing apparatus of claim 1 that fails to explicitly teach an airway sizing apparatus further comprising: the distal scale comprising a color-coded scale with three or more colors, each color corresponding to a discrete cross-sectional length value of the airway.  
However, Juravic teaches that it is known to provide a body lumen sizing apparatus further comprising: the scale 218 comprising a color-coded scale with three or more colors, each color corresponding to a discrete cross-sectional length value of the lumen (see at least fig. 2 and par 0112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway apparatus of Griego further comprising: the distal scale thereof comprising a color-coded scale with three or more colors, each color corresponding to a discrete cross-sectional length value, as taught by Juravic, of the airway as taught by Griego in order to facilitate reading and understanding a color-coded display of the diameter of the expandable member. 
Claims 7, 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griego (‘039) in view of Pigott (‘346) further in view of Rudko et al. (US 2004/0237321) (“Rudko” hereinafter).
In regards to Claim 7, Griego discloses the airway sizing apparatus of claim 1 that fails to explicitly teach an airway sizing apparatus further comprising: a transducer disposed near a distal end of the guide rod assembly, the transducer configured to produce an electronic signal corresponding to a position of the collar indicator member which is correlated to the cross-sectional length of the airway and communicate the position to a graphical user interface disposed outside the subject.  However, Rudko teaches that it is known to provide a sizing apparatus further comprising: a transducer 60 configured to produce an electronic signal corresponding to a position of the collar indicator member which is correlated to the cross-sectional length of the airway and communicate the position to a graphical user interface 62 disposed outside the subject (see at least figs. 4-7 and par 0013-0015, 0018 & 0033-0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway sizing apparatus of Griego further comprising a transducer, as taught by Rudko, disposed near a distal end of the guide rod assembly as taught by Griego, the transducer configured to produce an electronic signal corresponding to a position of the collar indicator member which is correlated to the cross-sectional length of the airway and communicate the position to a graphical user interface disposed outside the subject as taught by Rudko in order to provide a distal end transducer to measure the inside dimension of the airway.  
 	In regards to Claim 9, while Griego discloses an embodiment of an airway sizing apparatus 1 comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member (21a, 21b) to indicate the cross-sectional length of the airway on the proximal scale (see at least figs. 6-7 and par 0062), Griego as modified by Pigott and Rudko discloses the airway sizing apparatus of claim 1 that fails to explicitly teach an airway sizing apparatus further comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member to indicate the cross-sectional length of the airway on the proximal scale. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the airway sizing apparatus of Griego as modified by Pigott and Rudko as shown at fig. 8 Griego further comprising: a proximal scale disposed on the airway sizing apparatus, disposed outside of the subject when in use, and includes a corresponding proximal indicator member to indicate the cross-sectional length of the airway on the proximal scale as shown in figs. 6-7 thereof in order to indicate the measured lumen dimension to the user via the handle as well as via visualization by a suitable imaging device, such as, for example, an endoscope, colonoscope or sigmoidoscope.
In regards to Claim 11, Griego discloses the airway sizing apparatus of claim 9 further comprising: wherein the one or more wires (115, 115c) forming a spherical shape when the one or more control members 135 are retracted towards a proximal end of the guide rod assembly 130 (see at least figs. 12 & 15 and par 0068 & 0077). 
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. Applicant contends that the wires of Griego are not non-overlapping. The Office respectfully traverses. For example, Griego discloses mesh wires that does not occupy the same space and are therefore non-overlapping.
In view of the foregoing, the rejections over Griego are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791